Name: Commission Regulation (EEC) No 3817/86 of 15 December 1986 amending Regulation (EEC) No 1183/86 and Regulation (EEC) No 1185/86 on oils and fats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities16. 12. 86 No, L 355/23 COMMISSION REGULATION (EEC) No 3817/86 of 15 December 1986 amending Regulation (EEC) No 1183/86 and Regulation (EEC) No 1185/86 on oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 1 6 thereof, Whereas Article 14 (4) of Regulation (EEC) No 11 83/86 (2), as last amended by Regulation (EEC) No 3329/86 (3), lays down that the levy is not to be charged on imports of certain oils within a limit of 34 000 tonnes ; whereas revision of the forward estimate shows that imports of these oils into Spain will attain a quantity of 37 500 tonnes by 31 December 1986 ; whereas, therefore, the quantity of such oils qualifying for exemption from the levy should be amended ; Whereas Article 2 (2) of Regulation (EEC) No 1183/86 provides for the fixing of the quantities of oils and fats to be released for consumption in Spain, and the maximum annual volume of imports of such products ; whereas these quantities were fixed by Commission Regulation (EEC) No 11 85/86 (4), as last amended by Regulation (EEC) No 3331 /86 0 ; Whereas, however, as regards soya oil intended for human consumption, palm oil , palm nut and kernel oil and copra oil, the development in market requirements justifies the amendment of the said quantities ; Whereas Spanish production of sunflower during the 1985/86 marketing year was lower than estimated, with the result that the production surplus initially forecast did not materialize ; whereas, therefore, the quantity of sunflower seed harvested in Spain, used for the produc ­ tion of oil intended for export and qualifiyng for the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86, should be fixed at zero ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 14 (4) of Regulation (EEC) No 1183/86 '34 000' is hereby replaced by '37 500'. Article 2 Regulation (EEC) No 1185/86 is hereby amended as follows : 1 . In Article 1 ( 1 ):  under (b), '70 000' is replaced by '75 000',  under (c), '42 000' is replaced by '45 000' ; 2. In Article 2 ( 1 ) (c), '34 000 ' is replacedby '37 500 ' ; 3 . In Article 3, '83 000' is replaced by '0'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p . 47 . 0 OJ No L 107, 24 . 4. 1986, p. 17. 0 OJ No L 306, 1 . 11 . 1986, p. 33 . (4) OJ No L 107, 24. 4 . 1986, p . 28 . 0 OJ No L 306, 1 . 11 . 1986, p. 35.